TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 16, 2022



                                     NO. 03-22-00721-CR


                                     Ex parte Rainier Song


      APPEAL FROM THE 433RD DISTRICT COURT OF COMAL COUNTY
       BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND SMITH
   DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE TRIANA




This is an appeal challenging the district court’s setting of bond in the amount of $100,000.

Having reviewed the record, it appears that the Court lacks jurisdiction over this appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.